Citation Nr: 0905619	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-12 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for impotence.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2006 rating decision 
rendered by the Muskogee, Oklahoma, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


FINDING OF FACT

Impotence is attributable to service connected disease.  


CONCLUSION OF LAW

Impotence is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letter dated 
in April 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented numerous reasons 
for his opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra. 
The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

        Analysis 

The Veteran seeks service connection for impotence.  The 
Veteran has asserted that his disability is secondary to his 
service connected diabetes mellitus.  After a careful review 
of the evidence of record, the Board finds that service 
connection is warranted.  

Although the Veteran complained of a ring around in his penis 
in September 1966, service treatment records are negative for 
any complaints, treatment or diagnoses for impotence and/or 
erectile dysfunction.  In a January 1990 rating examination, 
it was noted that the Veteran had been diagnosed with 
diabetes in January 1988.  In August 1991, there was a 
request for consultation based upon impotence due to 
diabetes.  In January 1992, following examination the 
impression was of erectile dysfunction probably secondary to 
diabetes.  In March 2006, M.B. issued a statement noting that 
the Veteran has been under her care for the last five years 
and that he complained of erectile dysfunction for many 
years.  It was noted that testosterone injections had been 
used over 10 years ago with no benefit and that they are 
unable to prescribe the Veteran medication for the erectile 
dysfunction because of the Veteran's other medical problems.  
She noted that the Veteran has been unable to have sexual 
relations for many years, since at least May 2001, and most 
likely much longer.  

In March 2006, the Veteran reported that he was impotent 
since 1980.  The Veteran was afforded a VA compensation and 
pension examination in April 2006.  During this examination, 
the Veteran reported sexual dysfunction since 1978.  It was 
noted that the Veteran had been living with diabetes since 
the 1980's.  Impotence/erectile dysfunction was diagnosed.  
The examiner opined that the Veteran's erectile dysfunction 
is less likely due to his diabetes mellitus condition because 
the Veteran gave a history that he had been having sexual 
dysfunction since 1978 and he was diagnosed with diabetes 
mellitus in 1980.  The examiner further noted that the 
Veteran is being treated for hypertension and also has a low 
testosterone level.  In May 2006, the Veteran reported 
impotence for the last 26 years.  

In light of the above, the Board finds that service 
connection for impotence claimed as secondary to diabetes 
mellitus is warranted.  In this regard, the Board notes that 
the April 2006 VA examiner opined that the Veteran's erectile 
dysfunction is less likely due to his diabetes mellitus 
condition because the Veteran gave a history that he had been 
having impotence since 1978 and he was diagnosed with 
diabetes mellitus in 1980.  However, it is clear that the 
veteran has had no problem voicing concerns regarding his 
medical health.  The Board has reviewed the clinical records 
from the late 1970s and finds them silent as to a complaint 
of impotence or erectile dysfunction.  Furthermore, when seen 
in 1991 and 1992, nothing suggested that there was a long 
history of erectile dysfunction.  The 1991 examiner and the 
1992 examiner each tended to associate the impotence with 
diabetes mellitus rather than other cause.

In regard to the recent VA opinion, the examiner did reach a 
contrary result, but seems to base the conclusion on a faulty 
factual assumption.  The examiner also noted other possible 
causes of impotence, but did not attribute the appellant's 
impotence to such causes.  Therefore, such does not 
constitute negative evidence.  Based upon a complete review 
of the file, there is no basis to accord the recent VA 
examiner's impression more probative value than the treating 
examiners.  Service connection is granted.


ORDER

Service connection for impotence is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


